Citation Nr: 1412902	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-48 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis and rhinitis.

2.  Entitlement to service connection for degenerative joint disease of the low back.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran 

ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at hearing before the undersigned.  A transcript of the hearing is of record.  

In March 2013, the Board remanded the case for further development.  Since the requested development has not been completed for the issue of service connection for degenerative joint disease of the low back, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of service connection for degenerative joint disease of the low back is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Preexisting sinusitis was not aggravated by service and the current rhinitis was not affirmatively shown to have had onset during service.


CONCLUSION OF LAW

The criteria for service connection for sinusitis and rhinitis are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).




The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letter in June 2001 and in July 2009.   The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. 




Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112   (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the procedural defect was cured as after the RO provided content-complying VCAA notice, the claims were readjudicated as evidenced by the most recent supplemental statement of the case in January 2014.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

The claim was most recently readjudicated as evidenced by the statement of the case in January 2014.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A.  The RO has obtained service records, VA records, and private medical records.  


The RO attempted to obtain records from the Department of Army to identify the type of gas that would have been used in training recruits during basic training at Fort Polk from May to June 1966, but the records were unavailable.  The Veteran was afforded VA examinations in February 2002 and August 2013 and a VA opinion was obtained in September 2013.  As the opinion in September 2013 was based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the opinion is adequate to decide the claims.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, referred to as service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active naval service.  38 U.S.C.A. § 1110 (wartime service). 

To establish entitlement to VA disability compensation, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence of an injury or disease; and (3) a causal relationship between the present disability and the injury or disease incurred during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, different legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303. 



Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

If an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  




Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and the weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence 

The service treatment records show that on entrance mild sinusitis was noted. There was no other notation of treatment or a diagnosis of sinusitis during service.  On separation, the Veteran indicated that he did not have sinusitis in the March 1968 report of medical history and examination was normal.

After service, the Veteran was afforded a VA examination in February 2002.  The Veteran reported having trouble with his sinuses during service.  Following a physical examination, the diagnosis was chronic allergic rhinitis and probably not true sinusitis.  



In August 2013, on VA examination, the diagnosis was rhinitis.  In September 2013 in addendum, the VA examiner stated that the Veteran exhibited signs and symptoms of allergic rhinitis and evidence of chronic sinusitis was not found.  The VA examiner expressed the opinion that it was less likely than not that sinusitis, which preexisted service, was aggravated by service.  The examiner explained that he did not find any documentation that might support aggravation of the preexisting sinus problems, including rhinitis and sinusitis as the Veteran had no complaints of sinus problems at separation and his ear, nose, and throat examination was recorded as normal at that time.  

Analysis 

The Veteran asserts that his sinus problems were caused by exposure to gas used during basic training in Fort Polk. 

The record shows that sinusitis clearly preexisted service as it was noted on entrance.  However, there is no competent medical evidence of record showing that the Veteran's preexisting sinusitis underwent an increase in severity during service.  The VA examiner provided a well-supported opinion that the Veteran's sinus problems, including rhinitis and sinusitis, were not aggravated by service as there was no evidence that might support aggravation of the preexisting sinus problems.   The opinion was based upon review of the file and a physical examination and is found to be persuasive, which opposes rather than supports the claim.  

Although records regarding the identifying the type of gas used for basic training are unavailable, the VA examiner clearly stated that there was no evidence of aggravation of the Veteran's preexisting sinusitis.  Therefore, regardless of the type of exposure, the evidence does not show that the Veteran's condition was aggravated.  





To the extent that the Veteran attributes sinusitis and rhinitis to service, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Competency is a question of fact, which is to be addressed by the Board. 

Although the Veteran is competent to describe symptoms, the Veteran as a lay person is not competent, that is, not qualified through specialized education, training, and expertise to offer an opinion on medical causation.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.). 

The Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized education, training, or experience.  As a lay person, the Veteran without specialized education, training or experience is not competent to infer based on personal observation alone that his current sinus condition is due to aggravation of preexisting sinusitis. 

Although the Veteran is competent to relate contemporaneous medical diagnoses and symptoms that later support a diagnosis by a medical professional, there is no contemporaneous medical diagnoses or later diagnosis of a medical professional that relates his sinusitis and rhinitis to an in-service injury, disease or event, including by aggravation of preexisting sinusitis. 

For these reasons, the Board rejects the Veteran's statements as competent evidence to substantiate the claim that his sinusitis and rhinitis was related to service, including by aggravation of preexisting sinusitis. 


As there is no competent lay or medical evidence in favor of the claim, the preponderance of the evidence is against the claim, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for sinusitis and rhinitis is denied.


REMAND

In its remand, the Board directed that the Veteran be afforded a VA examination to determine whether degenerative joint disease of the low back was caused by or aggravated service-connected degenerative disc disease of the low back.  

In August 2013, a VA examiner expressed the opinion that the L5-S1 condition was less likely than not secondary to the service-connected L3-L4 condition.  The VA examiner did not explain how the conclusion was reached.  As the findings are insufficient to decide the claim, another opinion under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file reviewed by a VA examiner, who has not previously evaluated the Veteran, to determine:

Whether it is at least as likely as not (probability of 50 percent) that degenerative joint disease of the low back is caused by or aggravated service-connected degenerative disc disease of the low back? 



In formulating the opinion, the term "aggravation" means a permanent or irreversible worsening of the condition beyond natural progress as contrasted to a temporary worsening or intermittent flare-ups of symptoms.

2.  On completion of the development, the claim should be adjudicated.  If the benefit is denied, then furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


